Citation Nr: 1418709	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for residuals of a right ankle injury.

5.  Entitlement to service connection for a right wrist disability.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

7.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to April 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for hepatitis C and from an April 2009 rating decision of the VARO in New Orleans, Louisiana, that denied the other claims for service connection on appeal.  Jurisdiction of these matters is with the RO in New Orleans.   

In June 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial AOJ consideration.  In addition, during the hearing, the undersigned granted a motion to hold the record open for 30 days to allow the Veteran time to submit additional evidence.  However, to date, no additional evidence has been received.

The issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a left hip disability, hepatitis, and a right wrist disability are REMANDED.



FINDINGS OF FACT

1.  The evidence does not show that the Veteran has been diagnosed with any residual disability resulting from a right ankle injury in service. 

2.  The evidence does not show that the Veteran has been diagnosed with bilateral CTS.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right ankle injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2013).

2.  The criteria for service connection for bilateral CTS are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007 and in June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent  July 2012 statement of the case and the September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board finds that an examination for the claims for service connection decided herein is not warranted as there is no competent evidence that the Veteran had ever had a diagnosis of a residual disability of a right ankle injury or bilateral CTS.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, such as arthritis and organic diseases of the nervous system, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of a showing of a current disability, service connection cannot be granted.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Residuals of a Right Ankle Injury and Bilateral CTS

The service medical records show that in July 1974 the Veteran was seen for right leg pain after an injury a day earlier when she fell down a flight of stairs at the barracks.  It was noted that she twisted her right ankle.  The impression was slight tissue injury.  A November 1974 service treatment record notes that the Veteran was seen for complaints of right hand cramping and right arm paresthesias with weakness for one and a half months.  It was noted that she had decreased hand grip compared with the left hand.  The impression was muscle cramps of questionable etiology.

The service personnel records show that the Veteran was discharged from service  by reason of physical disability.  A Medical Board report shows a diagnosis of bilateral chondromalacia of the patellae, and bilateral chronic subluxation of the patellae.  The Veteran was found unfit for duty by the Physical Evaluation Board in January 1975.  

In this case, the Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of a right ankle disability or bilateral CTS.  While the evidence shows that the Veteran sustained a right ankle injury in service, the evidence must show a current disability as a result of the in-service incident in order for service connection to be granted.  The Veteran underwent VA examinations in July, August and September 2008, and each were negative for a diagnosis of a right ankle disability.  Furthermore, VA medical records are negative for a diagnosis of a right ankle disability.  The most persuasive evidence of record regarding bilateral CTS shows normal VA neurological examinations and diagnostic testing.  Thus, the Board finds that the preponderance of the evidence is against a finding that there are any current residuals of a right ankle injury in service that would constitute a disability and the evidence does not show bilateral CTS.
 
Absent evidence of a current disability, service connection for residuals of a right ankle injury and for bilateral CTS must be denied.  Without competent medical evidence of record that demonstrates the presence of any current residuals of the service right ankle injury or any current bilateral CTS, the Board finds that service connection for either claimed disability is not warranted.  As the preponderance of the evidence is against the claims for service connection for residuals of a right ankle injury and for bilateral CTS, those claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for residuals of a right ankle injury is denied.

Entitlement to service connection for bilateral CTS is denied.


REMAND

The Veteran contends that she a cervical spine, lumbar spine, left hip, and right wrist disability related to a fall in service.  The service medical records show that in July 1974 the Veteran was seen for buttock pain and right leg pain after an injury a day earlier when she fell down a flight of stairs at the barracks.  It was noted that she bruised her right buttock and twisted her right ankle.  The impression was slight tissue injury.  In August 1974, the Veteran was seen on several occasions for complaints of back pain after falling down seven steps and landing on her back two weeks earlier.  In September 1974, she was seen for complaints of right elbow and right wrist pain. 

During the course of the appeal, the Veteran underwent VA examinations in July, August, and September 2008.  At that time, mild degenerative changes of the left hip and sacroiliac joints was noted in a July 2008 radiology report.  However, an August 2008 radiology report reflects a normal bilateral hip series.  An August 2008 VA radiology reports shows an impression of cervical spondylosis only, and a mild narrowing of the L4-L5 mild disc space.  X-rays of the right wrist found degenerative joint disease was present involving the first carpal-metacarpal joint space and the adjacent proximal intercarpal joint space.  An October 2010 VA medical record shows that the Veteran was assessed with osteoarthritis of the cervical and lumbar spine and the hands.

The findings in the 2008 VA examinations and subsequent VA medical records show that the Veteran is diagnosed with cervical spine, lumbar spine, left hip, and right wrist disabilities.  However, no opinions were offered as to the etiology of any of the diagnosed cervical spine, lumbar spine, left hip, and right wrist disabilities during the examinations.  Therefore, the Board finds that the July, August, and September 2008 VA examiners are incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).   

The Board notes that the Veteran is a nurse, and thus, her opinions regarding medical matters carry weight beyond that of a lay person.   However, her opinions alone cannot serve as a stand-alone basis for granting any of the claims for service connection remaining on appeal as there is no supporting rationale and no discussion of the evidence of record.  In essence, her opinion is conclusionary and without discussion of pertinent medical references or literature.  Bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  

In addition, the Veteran has been diagnosed with hepatitis C and has claimed several risk factors during service, to include needle sticks, exposure to blood, air gun injections, and exposure to a hepatitis outbreak.  However, she has not been examined to determine the etiology of hepatitis.

In light of the above, the Board finds that the Veteran should be afforded additional VA examinations to determine whether her cervical spine, lumbar spine, left hip, hepatitis, and right wrist disabilities had their onset in or are related to her active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information, and authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to the claims remaining on appeal.

2.  Obtain all outstanding VA medical records pertinent to the claims remaining on appeal.

3.  Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any diagnosed cervical and lumbar spine disabilities.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine or lumbar spine disability is related to service.  The examiner is requested to comment on the Veteran's service medical records showing that she fell in service, fracturing her coccyx, complaints and treatment for her low back, and the Veteran's contentions that the injury in service has resulted in current cervical spine and lumbar spine disabilities.  The examiner must also consider the Veteran's statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered. 

4.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any diagnosed left hip and right wrist disability.  If a separate neurological examination is necessary, that examination should also be scheduled.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hip or right wrist disability is related to service. The examiner is requested to comment on the Veteran's service medical records showing that she fell in service, fracturing her coccyx.  In addition, the examiner should discuss the Veteran's contentions that the injury in service has resulted in current left hip and right wrist disabilities.  The examiner must also consider the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23(2007).  A rationale should be provided for all opinions offered. 

5.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any diagnosed hepatitis C.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hepatitis C is related to service.  The Veteran has claimed exposure to blood, air gun injections, needle sticks, and a hepatitis outbreak occurred during her service.  A rationale should be provided for all opinions offered. 

6.  Then, readjudicate the claims remaining on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


